 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Axon Enterprise Incorporated,                       No. CV-20-00014-PHX-DWL
10                  Plaintiff,                           ORDER
11   v.
12   Federal Trade Commission, et al.,
13                  Defendants.
14
15          On March 4, 2020, the Court granted Plaintiff Axon Enterprise Incorporated’s
16   (“Axon”) motion to expedite consideration of its motion for a preliminary injunction.
17   (Doc. 24.) When granting that motion, the Court noted that Defendant Federal Trade
18   Commission (“FTC”) had raised “serious questions about whether the Court possesses
19   subject matter jurisdiction” to hear this case. (Id. at 2.) To that end, the Court set a hearing
20   for April 1, 2020, “limited to the issue of subject matter jurisdiction.” (Id.)
21          Now pending before the Court is the FTC’s motion for an extension of time to file
22   a responsive pleading. (Doc. 25.) The FTC states that it is planning “on filing a motion to
23   dismiss based, in part, on the same jurisdictional grounds already before the Court” and
24   argues that an extension would “spare the parties and the Court from duplicative and
25   potentially unnecessary briefing.” (Id. at 2.) Axon opposes the motion, arguing that an
26   extension would be inequitable given that it was denied an extension in the parallel
27   administrative proceeding. (Doc. 26.) The FTC has filed a reply (Doc. 27) and also
28   requested expedited consideration of its motion to extend (Doc. 28).
 1          Earlier today, the Court issued a tentative order on the jurisdictional issue. That
 2   order concludes the Court lacks subject matter jurisdiction to adjudicate Axon’s case. To
 3   be clear, the Court has not made a final determination, but it would be pointless to ask the
 4   FTC to brief an issue (subject matter jurisdiction) the Court has already fully considered.
 5   Further, if the Court’s position remains unchanged after the April 1 hearing, there would
 6   be no need for any further briefing.
 7          Accordingly, IT IS ORDERED that the FTC’s motion for expedited consideration
 8   (Doc. 28) is granted.
 9          IT IS FURTHER ORDERED that the FTC’s motion for an extension of time to
10   file a responsive pleading (Doc. 25) is granted. If such a pleading is necessary, the FTC
11   will have 14 days from the date the Court enters its order on the jurisdictional question.
12          Dated this 10th day of March, 2020.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
